Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for making a hydroprocessing catalyst composition.  Although hydroprocessing catalysts processes are known that may have a coating step, none of the prior art documents also require the particularly claimed zeolites to be employed in combination with such a layering step.  US 9,579,642 discloses hydroprocessing catalysts that may have silica or alumina used in combination with a large number of other amorphous, non-zeolitic, zeolitic, mesostructured materials and clays. The  most preferred support material is not zeolitic.  The reference also fails to teach a coating step of any kind. Nitrogen and sulfur may be cofed into the reaction, but the catalyst is not treated with these materials prior to coating.  Accordingly, there appears to be little motivation in the other prior art of record to look to this reference to select a zeolite component from a large number of other non-zeolitic support materials to combine with the non-zeolitic support materials that were disclosed in combination with coating layers.  Similarly, there is no apparent motivation to modify the 9,579,642 reference by employing sulfur and nitrogen on the catalyst followed by a coating step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732